11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT


Ricky Lance Miller, individually and as      * From the 39th District Court
trustee for the Nannie Lou Miller Family      of Haskell County
Trust, et al.,                                 Trial Court No. 11,977-A.

Vs. No. 11-16-00030-CV                       * June 14, 2018

Patricia Miller Laughlin, individually and * Per Curiam Memorandum Opinion
as trustee for the Nannie Lou Miller         (Panel consists of: Willson, J.,
Trust, and Tonya Miller, individually and    Bailey, J., and Wright, S.C.J.,
as independent executrix of the Estate of   sitting by assignment)
Gary Bruce Miller, deceased.

      This court has considered Appellants’ motion to dismiss this appeal and
concludes that the motion should be granted. Therefore, in accordance with this
court’s opinion, the appeal is dismissed. The costs incurred by reason of this
appeal are taxed against the party incurring same.